 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 3, 2018,
(the “Effective Date”) by and between Johnson & Johnson Innovation-JJDC, Inc.
(the “Investor”), a New Jersey corporation with its principal place of business
at 410 George Street, New Brunswick, New Jersey 08901, and Arrowhead
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, with its
principal place of business at 225 S. Lake Avenue, Suite 1050, Pasadena,
California 91101.

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.001 per share, of the Company (the “Common
Stock”); and

WHEREAS, simultaneously with the execution of this Agreement, the Company and
Janssen Pharmaceuticals, Inc. (“Janssen”), an Affiliate of the Investor, are
entering into the Collaboration Agreement.

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:  

1. Definitions.  

1.1 Defined Terms.  When used in this Agreement, the following terms shall have
the respective meanings specified therefor below:  

“Affiliate” shall mean, with respect to any Person, another Person that
controls, is controlled by or is under common control with such Person;
provided, that with respect to the Investor, “Affiliate” shall mean the
Investor’s subsidiaries that are wholly-owned directly or indirectly, by the
Investor and any Person that wholly-owns, directly or indirectly, the
Investor.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.  Without limiting the generality of
the foregoing, a Person shall be deemed to control another Person if any of the
following conditions is met:  (i) in the case of corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the stock or shares
having the right to vote for the election of directors, and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.  For the purposes of this Agreement, in
no event shall the Investor or any of its Affiliates be deemed Affiliates of the
Company or any of its Affiliates, nor shall the Company or any of its Affiliates
be deemed Affiliates of the Investor or any of its Affiliates.  

“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.  

“Business Day” shall mean a weekday on which banking institutions in the United
States are generally open for business.  

 

--------------------------------------------------------------------------------

 

“Collaboration Agreement” shall mean collectively, 1) the License Agreement,
together with 2) the Research Collaboration and Option Agreement, each agreement
of even date herewith, between Janssen and the Company.  

“Collaboration Assets” shall mean Arrowhead Intellectual Property (as defined in
the License Agreement) licensed by the Company to Janssen pursuant to Section
2.1.1 or 2.1.2 of the License Agreement.  

“Collaboration Material Adverse Effect” shall mean any effect that, individually
or when taken together with all other Effects, has had, or would reasonably be
expected to have, (i) a material adverse effect on the Collaboration Assets,
taken as a whole, or (ii) a material adverse effect on the Company’s ability to
perform its obligations under the Collaboration Agreement.  

“DOJ” means the U.S. Department of Justice.  

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“FTC” means the U.S. Federal Trade Commission.  

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.  

“Intellectual Property” shall mean trademarks, trade names, trade dress, service
marks, copyrights, and similar rights (including registrations and applications
to register or renew the registration of any of the foregoing), patents and
patent applications, trade secrets, and any other similar intellectual property
rights.  

“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any Person relating to
the use of Intellectual Property.  

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.  

“License Agreement” shall mean the License Agreement, of even date herewith,
between Janssen and the Company.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, has
had, or would reasonably be expected to have, (i) a material adverse effect on
the business, financial condition, assets or results of operations of the
Company and its Subsidiaries, taken as a whole, or (ii) a material adverse
effect on the Company’s ability to perform its obligations, or consummate the
Transaction, in accordance with the terms of this Agreement, except in the case
of (i) to the extent that any such Effect results from or arises out of:  (A)
changes in conditions in the United States or global economy or capital or
financial markets generally, including changes in interest or exchange rates,
(B) changes in general legal, regulatory, political, economic or business

2

--------------------------------------------------------------------------------

 

conditions or changes in generally accepted accounting principles in the United
States or interpretations thereof, (C) acts of war, sabotage or terrorism, or
any escalation or worsening of any such acts of war, sabotage or terrorism, (D)
earthquakes, hurricanes, floods or other natural disasters, (E) the announcement
of this Agreement or the Transaction, (F) any change in the Company’s stock
price or trading volume or any failure to meet internal projections or forecasts
or published revenue or earnings projections of industry analysts (provided that
the underlying events giving rise to any such change shall not be excluded), (G)
any breach, violation or non-performance by the Investor or any of its
Affiliates under the Collaboration Agreement, provided, however, that the
Effects excluded in clauses (A), (B), (C) and (D) shall only be excluded to the
extent such Effects are not disproportionately adverse on the Company and its
Subsidiaries as compared to other companies operating in the Company’s
industry.  

“Merger Control Authority” shall mean any person, tribunal, court, governmental
body, agency or authority competent to review mergers or conduct antitrust or
competition assessments in any jurisdiction.

“Organizational Documents” shall mean (i) the Amended and Restated Certificate
of Incorporation of the Company, as amended through the date of this Agreement
and (ii) the Amended and Restated By-laws of the Company, as amended through the
date of this Agreement.  

“Per Share Purchase Price” shall mean $23.00; provided, however, that in the
event of any stock dividend, stock split, combination of shares,
recapitalization or other similar change in the capital structure of the Company
after the date hereof and on or prior to the Closing which affects or relates to
the Common Stock, the Per Share Purchase Price shall be appropriately
adjusted.  

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange
Act.  

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement between the Investor and the Company, to be dated as of the Closing
Date, in substantially the form of Exhibit A attached hereto, as the same may be
amended from time to time.  

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Investor, the Company or any Affiliate of the Investor or the
Company.  

“Trading Market” shall mean The Nasdaq Stock Market.  

“Transaction” shall mean the issuance and sale of the Shares by the Company, and
the purchase of the Shares by the Investor, in accordance with the terms
hereof.  

“Transaction Agreements” shall mean this Agreement and the Registration Rights
Agreement.  

1.2 Additional Defined Terms.  In addition to the terms defined in Section 1.1,
the following terms shall have the respective meanings assigned thereto in the
sections indicated below:  



3

--------------------------------------------------------------------------------

 

 

 

 

Defined Term

  

Section

Aggregate Purchase Price

  

Section 2

Applicable Health Laws

 

Section 4.26

Authorizations

 

Section 4.26

Board of Directors

 

Section 4.4

Closing

  

Section 3.1

Closing Date

  

Section 3.1

Common Stock

  

Preamble

Company

  

Preamble

Company Product

 

Section 4.26

Company Rights

  

Section 4.23(b)

Company SEC Documents

  

Section 4.11(a)

Disqualification Event

 

Section 4.34

Environmental Laws

 

Section 4.33

Exchange Act

  

Section 4.11(a)

FCPA

 

Section 4.20

FDA

 

Section 4.26

GAAP

  

Section 4.11(c)

HSR Act

  

Section 4.7

Investor

  

Preamble

Issuer Covered Person

 

Section 4.34

Material Contracts

 

Section 4.24

Modified Clause

 

Section 11.7

Permits

  

Section 4.10

Preferred Stock

 

Section 4.2

Proprietary Rights

  

Section 4.23(b)

Rule 144

  

Section 5.9

SEC

  

Section 4.7

Securities Act

  

Section 4.11(a)

Shares

  

Section 2

Subsidiaries

 

Section 4.3

Termination Date

  

Section 9.1(b)

Transfer Agent

  

Section 10.5(c)

Voting Debt

 

Section 4.2

 

2. Purchase and Sale of Common Stock.  Subject to the terms and conditions of
this Agreement, at the Closing, the Company shall issue and sell to the
Investor, free and clear of all liens, other than any liens arising as a result
of any action by the Investor, and the Investor shall purchase from the Company,
3,260,869 shares of Common Stock (the “Shares”) at the Per Share Purchase

4

--------------------------------------------------------------------------------

 

Price, representing an aggregate purchase price of US $74,999,987 (the
“Aggregate Purchase Price”).  

3. Closing Date; Deliveries.  

3.1 Closing Date.  Subject to the satisfaction or waiver of all the conditions
to the Closing set forth in Sections 6, 7 and 8 hereof, the closing of the
purchase and sale of the Shares hereunder (the “Closing”) shall be held on the
second (2nd) Business Day after the satisfaction of the conditions to Closing
set forth in Sections 6, 7 and 8 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction at
such time of such conditions), at 9:00 a.m. New York time, at the offices of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York,
NY 10017 or at such other time, date and location as the parties may agree.  The
date the Closing occurs is hereinafter referred to as the “Closing Date.”

3.2 Deliveries.  

(a) Deliveries by the Company.  At the Closing, the Company shall deliver to the
Investor the Shares, registered in book-entry form in the name of the Investor,
and the Company shall instruct its transfer agent to register such issuance at
the time of such issuance.  The Company shall also deliver at the Closing:  (i)
a certificate in form and substance reasonably satisfactory to the Investor and
duly executed on behalf of the Company by an authorized executive officer of the
Company, certifying that the conditions to Closing set forth in Sections 6 and
8.2 of this Agreement have been fulfilled; (ii) the Registration Rights
Agreement duly executed by the Company; (iii) a good standing certificate for
the Company, issued by the Secretary of State of the State of Delaware, dated
not less than three (3) Business Days prior to the Closing Date; (iv) a legal
opinion from Gibson, Dunn & Crutcher, LLP,  counsel to the Company, in a
customary form and substance reasonably acceptable to the Investor; and (v) a
certificate of the secretary of the Company dated as of the Closing Date
certifying (A) that attached thereto is a true and complete copy of the Amended
and Restated By-laws of the Company as in effect at the time of the actions by
the Board of Directors of the Company referred to in clause (B) below, and on
the Closing Date; (B) that attached thereto is a true and complete copy of all
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of the Transaction Agreements and the
Transaction and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the transactions contemplated
hereby as of the Closing Date; (C) that attached thereto is a true and complete
copy of the Company’s Amended and Restated Certificate of Incorporation as in
effect at the time of the actions by the Board of Directors of the Company
referred to in clause (B) above, and on the Closing Date; and (D) as to the
incumbency and specimen signature of any officer of the Company executing a
Transaction Agreement on behalf of the Company.  

(b) Deliveries by the Investor.  At the Closing, the Investor shall deliver, or
cause to be delivered, to the Company the Aggregate Purchase Price by wire
transfer of immediately available United States funds to an account designated
by the Company.  The Company shall notify the Investor in writing of the wiring
instructions for such account not less than five (5) Business Days before the
Closing Date.  The Investor shall also deliver, or cause to be delivered, at the
Closing the Registration Rights Agreement duly executed by the Investor.

5

--------------------------------------------------------------------------------

 

4. Representations and Warranties of the Company.  Except as set forth in the
Company SEC Documents or on the Disclosure Schedule delivered to the Investor
concurrently with the execution of this Agreement (the “Disclosure Schedule”),
which disclosures qualify these representations and warranties in their
entirety, the Company hereby represents and warrants to the Investor that:  

4.1 Organization, Good Standing and Qualification.  

(a) The Company and each of the Subsidiaries is a corporation duly incorporated
or otherwise organized, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted.  The Company and each of the Subsidiaries has
all requisite corporate power and corporate authority to own, lease and operate
its properties and assets, to carry on its business as now conducted, and as
proposed to be conducted as described in the Company SEC Documents, the Company
has all requisite corporate power and corporate authority to enter into the
Transaction Agreements and the Collaboration Agreement, to issue and sell the
Shares and to perform its obligations under and to carry out the other
transactions contemplated by the Transaction Agreements and the Collaboration
Agreement.  

(b) The Company and each of the Subsidiaries is duly qualified to transact
business and is in good standing in each jurisdiction in which the character of
the properties owned, leased or operated by the Company or Subsidiary, as
applicable, or the nature of the business conducted by the Company or
Subsidiary, as applicable, makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect.  

4.2 Capitalization and Voting Rights.  

(a) The capitalization of the Company is as set forth in the Company SEC
Documents. The authorized capital stock of the Company consists of 145,000,000
shares of Common Stock and 5,000,000 shares of undesignated preferred stock, par
value $0.001 per share, of the Company (“Preferred Stock”).  As of the date
hereof, there are no shares of Preferred Stock issued and outstanding and there
are 88,503,719 shares of Common Stock issued and outstanding, of which no shares
are owned by the Company.  There are no other shares of any other class or
series of capital stock of the Company issued and outstanding.  All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and non-assessable.  The Company has no
capital stock reserved for issuance, except that, as of the date hereof, (i)
there are 8,730,152 shares of Common Stock reserved for issuance upon exercise
of options and vesting of restricted stock units granted or available for grant
under the Company’s 2004 Equity Incentive Plan and 2013 Incentive Plan, as well
as for inducement grants made to new employees, of which 5,521,982 shares are
issuable upon the exercise of stock options outstanding on the date hereof, and
(ii) there are no shares of Common Stock reserved for issuance upon exercise of
warrants outstanding on the date hereof.  There are no bonds, debentures, notes
or other indebtedness having general voting rights (or convertible into
securities having such rights) (“Voting Debt”) of the Company issued and
outstanding.  Except as stated above or on Section 4.2 of the Disclosure
Schedule, there are no existing options, warrants, calls, subscriptions or other
rights, agreements, arrangements or commitments relating

6

--------------------------------------------------------------------------------

 

to the issued or unissued capital stock of the Company, obligating the Company
to issue, transfer, sell, redeem, purchase, repurchase or otherwise acquire or
cause to be issued, transferred, sold, redeemed, purchased, repurchased or
otherwise acquired any capital stock or Voting Debt of, or other equity interest
in, the Company or securities or rights convertible into or exchangeable for
such shares or equity interests or obligations of the Company to grant, extend
or enter into any such option, warrant, call, subscription or other right,
agreement, arrangement or commitment.  The issuance of the Shares pursuant to
this Agreement will not give rise to any preemptive rights or rights of first
refusal on behalf of any third-party. Other than the agreements or arrangements
listed in Section 4.2 of the Disclosure Schedule, and the Registration Rights
Agreement, there are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the Securities Act.  

(b) All of the authorized shares of Common Stock are entitled to one vote per
share.  

(c) As of the date hereof, there are not any restrictions on the transfer of
capital stock of the Company other than pursuant to state and federal securities
Laws.  

(d) The Company is not a party to or subject to any agreement or understanding
relating to the voting of shares of capital stock of the Company or the giving
of written consents by a stockholder or director of the Company.  

(e) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration.  

4.3 Subsidiaries.  The Company has disclosed all of its subsidiaries required to
be disclosed pursuant to Item 601(b)(21) of Regulation S-K in an exhibit to its
Annual Report on Form 10-K (the “Subsidiaries” and each, a “Subsidiary”).  Each
Subsidiary (i) has been duly organized and is validly existing in good standing
under the laws of the jurisdiction of its incorporation or organization, has
corporate or similar power and authority to own, lease and operate its
properties and to conduct its business as presently conducted, and (ii) is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except in the case of clause
(ii) above, to the extent that the failure to be so qualified or be in good
standing would not reasonably be expected to result in a Material Adverse
Effect.  All of the issued and outstanding capital stock of each Subsidiary has
been duly authorized and validly issued, is fully paid and nonassessable and is
owned by the Company, directly or through its Subsidiaries, free and clear of
any security interest, mortgage, pledge, lien, encumbrance, claim or equity.

4.4 Authorization.  

(a) All requisite corporate action on the part of the Company, its directors and
stockholders required by applicable Law for the authorization, execution and
delivery by the Company of the Transaction Agreements and the Collaboration
Agreement, and the performance of all

7

--------------------------------------------------------------------------------

 

obligations of the Company hereunder and thereunder, including the
authorization, issuance and delivery of the Shares, has been taken.  

(b) This Agreement and the Collaboration Agreement have been, and upon the
execution and delivery of the Registration Rights Agreement by the Company at
the Closing, the Registration Rights Agreement will be, duly executed and
delivered by the Company, and upon the due execution and delivery of this
Agreement by the Investor and the Collaboration Agreement by Janssen, this
Agreement and the Collaboration Agreement will constitute, and upon the due
execution and delivery of the Registration Rights Agreement by the Investor, the
Registration Rights Agreement will constitute, valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms (except with respect to the Registration Rights Agreement
and the Collaboration Agreement as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
of general application relating to or affecting enforcement of creditors’ rights
and (ii) rules of Law governing specific performance, injunctive relief or other
equitable remedies and limitations of public policy).  

(c) No stop order or suspension of trading of the Common Stock has been imposed
by the Trading Market, the SEC or any other Governmental Authority and remains
in effect.  

4.5 No Defaults.  The Company and each Subsidiary is not in default under or in
violation of (a) its Organizational Documents, (b) any provision of applicable
Law or any ruling, writ, injunction, order, Permit, judgment or decree of any
Governmental Authority or (c) any agreement, arrangement or instrument, whether
written or oral, by which the Company, any of its Subsidiaries, or any of their
assets are bound, except, in the case of subsections (b) and (c), as would not
have a Material Adverse Effect.  As of the Effective Date, there exists no
condition, event or act which after notice, lapse of time, or both, would
constitute a default or violation by the Company or any of its Subsidiaries
under any of the foregoing, except, in the case of subsections (b) and (c), as
would not have a Material Adverse Effect.  

4.6 No Conflicts.  The execution, delivery and performance of the Transaction
Agreements and the Collaboration Agreement, and compliance with the provisions
hereof and thereof by the Company do not and shall not:  (a) violate any
provision of applicable Law or any ruling, writ, injunction, order, permit,
judgment or decree of any Governmental Authority, (b) constitute a breach of, or
default under (or an event which, with notice or lapse of time or both, would
become a default under) or conflict with, or give rise to any right of
termination, cancellation or acceleration of, any agreement, arrangement or
instrument, whether written or oral, by which the Company or any of its assets
are bound, (c) violate or conflict with any of the provisions of the Company’s
Organizational Documents or (d) result in any encumbrance upon any of the
Shares, other than restrictions pursuant to the Registration Rights Agreement or
securities Laws, or on any of the properties or assets of the Company or any of
its Subsidiaries, except, in the case of subsections (a) and (b), as would not
have a Material Adverse Effect with respect to this Agreement or the
Registration Rights Agreement or a Collaboration Material Adverse Effect with
respect to the Collaboration Agreement.  

4.7 No Governmental Authority or Third Party Consents.  No consent, approval,
authorization or other order of, or filing with, or notice to, any Governmental
Authority or other Third Party is

8

--------------------------------------------------------------------------------

 

required to be obtained or made by the Company in connection with the
authorization, execution and delivery by the Company of any of the Transaction
Agreements or the Collaboration Agreement, or with the authorization, issue and
sale by the Company of the Shares, except (i) such filings as may be required to
be made with the Securities and Exchange Commission (the “SEC”) and with any
state blue sky or securities regulatory authority, which filings shall be made
in a timely manner in accordance with all applicable Laws, and (ii) as required
pursuant to the Hart-Scott-Rodino Antitrust Improvements Act, as amended (the
“HSR Act”).  

4.8 Valid Issuance of Shares.  The Shares have been duly authorized and, when
issued and paid for in compliance with the provisions of this Agreement as of
the Closing, will be duly authorized, validly issued, fully paid and
nonassessable, free from any liens, encumbrances or restrictions on transfer,
including preemptive rights, rights of first refusal or other similar rights,
other than as arising pursuant to the Transaction Agreements, as a result of any
action by the Investor or under federal or state securities Laws.  

4.9 Litigation.  Except as set forth in Section 4.9 of the Disclosure Schedule,
no action, suit, investigation or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries or any of its or their property or any officer or
director of the Company in their capacity as such (collectively, “Actions”), is
pending or, to the knowledge of the Company, threatened, which if adversely
determined will have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business.  There is no Action pending, or
to the Company’s best knowledge threatened, which if adversely determined could
materially and adversely affect or challenge the legality, validity or
enforceability of any of the Transactions Agreements or Collaboration Agreement
or Shares or the Company’s ability to consummate the transactions contemplated
by the Transaction Agreements or Collaboration Agreement.  

4.10 Licenses and Other Rights; Compliance with Laws.  The Company and each
Subsidiary has all franchises, permits, licenses and other rights and privileges
(“Permits”) necessary to permit it to own its properties and to conduct its
business as presently conducted and is in compliance thereunder, except where
the failure to be in compliance does not and would not have a Material Adverse
Effect.  The Company and each Subsidiary has not taken any action that would
interfere with the Company’s ability to renew all such Permit(s), except where
the failure to renew such Permit(s) would not have a Material Adverse
Effect.  The Company and each Subsidiary is and has been in compliance with all
Laws applicable to its business, properties and assets, and to the products and
services sold by it, except where the failure to be in compliance does not and
would not have a Material Adverse Effect.  

4.11 Company SEC Documents; Financial Statements; Nasdaq Stock Market.  

(a) Since October 1, 2015, the Company has timely filed all required reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated therein), and any required amendments to any of
the foregoing, with the SEC (the “Company SEC Documents”).  As of their
respective filing dates, each of the Company SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder applicable to such

9

--------------------------------------------------------------------------------

 

Company SEC Documents, and no Company SEC Documents when filed, declared
effective or mailed, as applicable, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

(b) As of the date of this Agreement, there are no outstanding or unresolved
comments in comment letters received from the SEC or its staff.

(c) The consolidated financial statements of the Company and its Subsidiaries
included in its Annual Report on Form 10-K for the fiscal year ended September
30, 2017 and in its quarterly report on Form 10-Q for the quarterly period ended
June 30, 2018 comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended.  Except (i) as set forth in the Company SEC Documents or (ii) for
liabilities incurred in the ordinary course of business subsequent to the date
of the most recent balance sheet contained in the Company SEC Documents, the
Company has no liabilities, whether absolute or accrued, contingent or
otherwise, other than those that would not, individually or in the aggregate,
have a Material Adverse Effect.  

(d) There are no material unconsolidated subsidiaries of the Company or any
material off-balance sheet arrangements of any type (including any off balance
sheet arrangements required to be disclosed pursuant to Item 303(a)(4) of
Regulation S-K promulgated under the Securities Act) that have not been so
described in the Company SEC Reports filed prior to the date hereof nor any
obligations to enter into any such arrangements.  

(e) The Common Stock is listed on The Nasdaq Global Select Market, and the
Company has taken no action designed to, or which is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from The Nasdaq Global Select Market.  The Company
has not received any notification that, and has no knowledge that, the SEC or
The Nasdaq Stock Market LLC is contemplating terminating such listing or
registration.  No stop order or suspension of trading of the Common Stock has
been imposed by The Nasdaq Stock Market LLC, the SEC or any other Governmental
Authority and remains in effect.

4.12 Internal Control over Financial Reporting; Sarbanes-Oxley Matters.  The
Company has implemented and maintains a system of internal control over
financial reporting (to the extent required by Rule 13a-15(a) under the Exchange
Act) that is designed to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of consolidated financial statements
for external purposes, and, to the knowledge of the Company, such system of
internal control over financial reporting is effective.  The Company has
implemented and maintains disclosure controls and procedures (to the extent
required by Rule 13a-15(a) of the Exchange Act) that are designed to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the timeframes specified by the SEC’s rules and forms (and

10

--------------------------------------------------------------------------------

 

such disclosure controls and procedures are effective), and has disclosed, based
on its most recent evaluation of its system of internal control over financial
reporting prior to the date of this Agreement, to the Company’s outside auditors
and the audit committee of the Company’s Board of Directors (i) any significant
deficiencies and material weaknesses known to it in the design or operation of
its internal control over financial reporting (as defined in Rule 13a-15(f) of
the Exchange Act) that would reasonably be expected to adversely affect the
Company’s ability to record, process, summarize and report financial information
and (ii) any fraud known to it, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.  The Company determined that such disclosure controls and procedures
were effective as of June 30, 2018.

4.13 Sarbanes-Oxley Act.  To the knowledge of the Company, as of the date
hereof, no employee of the Company has provided since October 1, 2015 or is
providing information to any law enforcement agency regarding the violation of
any applicable Law of the type described in Section 806 of the Sarbanes-Oxley
Act by the Company.  The Company has not discharged, demoted or suspended an
employee of the Company in the terms and conditions of employment because of any
lawful act of such employee described in Section 806 of the Sarbanes-Oxley
Act.  

4.14 Absence of Certain Changes.  

(a) Since September 30, 2017: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to have a Material
Adverse Effect; (ii) there have not been any changes in the authorized capital,
assets, liabilities, financial condition, business, Material Agreements or
operations of the Company and its Subsidiaries, taken as a whole, from that
reflected in the consolidated financial statements of the Company and its
Subsidiaries, except for any such changes in the ordinary course of business
which have not had or would not reasonably be expected to have, either
individually or in the aggregate, materially adverse to the business,
properties, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole and (iii) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders. No
material event, liability, fact, circumstance, occurrence or development has
occurred or exists, or is reasonably expected to occur or exist, with respect to
the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition other than with respect to this
Agreement and the Collaboration Agreement), that would be required to be
disclosed by the Company under applicable Law as of the Effective Date that has
not been publicly disclosed at least two Business Days prior to the Effective
Date.

(b) Since September 30, 2017, the Company has not admitted in writing its
inability to pay its debts generally as they become due, filed or consented to
the filing against it of a petition in bankruptcy or a petition to take
advantage of any insolvency act, made an assignment for the benefit of
creditors, consented to the appointment of a receiver for itself or for the
whole or any substantial part of its property, or had a petition in bankruptcy
filed against it, been adjudicated a bankrupt, or filed a petition or answer
seeking reorganization or arrangement under the federal bankruptcy laws or any
other laws of the United States or any other jurisdiction.

4.15 Private Placement.  Subject to the accuracy of the Investor’s
representations set forth in Sections 5.5, 5.6, 5.7, 5.9 and 5.10, the offer,
sale and issuance of the Shares to be issued in

11

--------------------------------------------------------------------------------

 

conformity with the terms of this Agreement constitute transactions which are
exempt from the registration requirements of the Securities Act and from all
applicable state registration or qualification requirements.  The issuance and
sale of the Shares hereunder does not contravene the rules and regulations of
The Nasdaq Stock Market, LLC.  Neither the Company nor any Person acting on its
behalf will take any action that would cause the loss of such exemption.  

4.16 No Integration.  None of the Company, any of its Subsidiaries or any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security of the Company
or any of its Subsidiaries, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) of the Securities Act or require
registration of any of the Shares under the Securities Act or cause this
offering of the Shares to be integrated with prior offerings by the Company or
any of its Subsidiaries for purposes of the Securities Act.  

4.17 Brokers’ or Finders’ Fees.  No brokerage or finder’s fee or commissions are
payable by the Company to any broker, financial advisor, consultant, finder,
placement agent, investment banker or other Person or entity with respect to the
transactions contemplated by the Transaction Agreements and the Collaboration
Agreement.  

4.18 Investment Company.  The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.  

4.19 No General Solicitation.  None of the Company, any of its Subsidiaries or
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.  The Company has offered the Shares for sale only to the Investor.

4.20 Foreign Corrupt Practices.  None of the Company, its Subsidiaries or, to
the knowledge of the Company, any director, officer, agent, or employee of the
Company or any of its Subsidiaries has taken any action, directly or indirectly,
that is in violation by such persons of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations promulgated thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA.  

4.21 Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.  

12

--------------------------------------------------------------------------------

 

4.22 Office of Foreign Assets Control.  Neither the Company nor, to the
Company’s knowledge, any director, officer, agent, employee or Affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department.  

4.23 Intellectual Property.  

(a) The Intellectual Property that is owned by the Company or any Subsidiary is
owned free from any liens or restrictions (other than any restrictions set forth
in any Intellectual Property License relating to such Intellectual Property),
and all of the Company’s and its Subsidiaries material Intellectual Property
Licenses are in full force and effect in accordance with their terms, are free
of any liens or restrictions, and neither the Company nor to the Company’s
knowledge any other party thereto, is in material breach of any such material
Intellectual Property License, and no event has occurred that with notice or
lapse of time or both would constitute such a breach or default thereunder or
would result in the termination thereof or would cause or permit the
acceleration or other change of any right or obligation of the loss of any
benefit thereunder by the Company except (i) for such failures to be in full
force and effect, such liens or restrictions, and such material breaches that
would not reasonably be expected to have a Material Adverse Effect, or (ii) as
set forth in any such Intellectual Property License.  There is no material legal
claim or demand of any Person pertaining to, or any proceeding which is pending
(of which the Company has received notice or otherwise has knowledge) or, to the
knowledge of the Company, threatened, (i) challenging the right of the Company
in respect of any Company Intellectual Property, or (ii) that claims that any
default exists under any Intellectual Property License, except, in the case of
(i) and (ii) above, where any such claim, demand or proceeding would not have or
reasonably be expected to have a Material Adverse Effect.  

(b) (i) The Company or one of its Subsidiaries owns, free and clear of any lien
or encumbrance, or has a valid license to, or has an enforceable right to use,
as it is used or held for use, all U.S. and non-U.S. patents, trade secrets,
know-how, trademarks, service marks, copyrights, and other proprietary and
intellectual property rights, and all grants and applications with respect to
the foregoing (collectively, the “Proprietary Rights”) known by the Company to
be necessary for the conduct of the Company’s business, the absence of which
would not have or reasonably be expected to have a Material Adverse Effect (such
Proprietary Rights owned by or licensed to the Company collectively, the
“Company Rights”); and (ii) the Company and its Subsidiaries has taken
reasonable measures to protect the Company Rights, consistent with prudent
commercial practices in the biotechnology industry, except where failure to take
such measures would not have or reasonably be expected to have a Material
Adverse Effect.  

4.24 Material Contracts.  Each franchise, contract or other document of a
character required to be described in the Company SEC Documents or to be filed
as an exhibit to the Company SEC Documents under the Securities Act and the
rules and regulations promulgated thereunder (collectively, the “Material
Contracts”) is so described in all material respects or filed.  The Company is
in compliance with and not in default of its obligations under the Material
Contracts, except for such non-compliance or default that will not have a
Material Adverse Effect.

4.25 Properties and Assets.  The Company and its Subsidiaries own or lease all
such properties as are necessary to the conduct of its and their operations as
presently conducted.  Such assets

13

--------------------------------------------------------------------------------

 

which are owned by the Company are held free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity.

4.26 Health Laws and FDA Compliance.  Except as would not, individually or in
the aggregate, result in a Material Adverse Effect: (i) each of the Company and
each of its Subsidiaries is and has been in compliance with statutes, laws,
ordinances, rules and regulations applicable to the Company or its Subsidiaries
for the ownership, testing, development, manufacture, packaging, processing,
use, labeling, storage, or disposal of any product manufactured by or on behalf
of the Company and its Subsidiaries or out-licensed by the Company and its
Subsidiaries (each a “Company Product”), including without limitation, the
Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., the Public
Health Service Act, 42 U.S.C. § 262, similar (collectively, “Applicable Health
Laws”); (ii) the Company and its Subsidiaries possess all licenses,
certificates, approvals, authorizations, permits and supplements or amendments
thereto required by any such Applicable Health Laws and/or for the ownership of
their properties or the conduct of their business as it relates to a Company
Product and as described in the Company SEC Documents (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and neither the Company nor any of its Subsidiaries is in violation of any term
of any such Authorizations; (iii) neither the Company nor any of its
Subsidiaries has received any written notice of adverse finding, warning letter
or other written correspondence or notice from the U.S. Food and Drug
Administration (the “FDA”) or any other Governmental Authority alleging or
asserting noncompliance with any Applicable Health Laws or Authorizations
relating to a Company Product; (iv) neither the Company nor any of its
Subsidiaries has received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any governmental entity or third party alleging that any Company Product,
operation or activity related to a Company Product is in violation of any
Applicable Health Laws or Authorizations; and (v) neither the Company nor any of
its Subsidiaries has received written notice that any governmental entity has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations.

4.27 Tests and Preclinical and Clinical Trials.  The studies, tests and
preclinical and clinical trials conducted by or, to the Company’s knowledge, on
behalf of the Company that are described in the Company SEC Documents were and,
if still pending, are being, conducted in all material respects in accordance
with any applicable protocols submitted to the FDA or any Governmental Authority
exercising comparable authority, procedures and controls pursuant to, where
applicable, accepted professional and scientific standards, and all applicable
Laws and regulations; the descriptions of the studies, tests and preclinical and
clinical trials conducted by or, to the Company’s knowledge, on behalf of the
Company, and the results thereof, contained in the Company SEC Documents are
accurate and complete in all material respects; to the Company’s knowledge,
there are no subsequent studies, tests or preclinical and clinical trials, the
results of which call into question the results described in the Company SEC
Documents; and the Company has not received any notices or correspondence from
the FDA, any Governmental Authority exercising comparable authority or any
Institutional Review Board requiring the termination, suspension, material
modification or clinical hold of any studies, tests or preclinical or clinical
trials conducted by or on behalf of the Company.

4.28 Taxes.  (i) the Company and its Subsidiaries have filed all tax returns
that are required to have been be filed by each of them or has requested
extensions of the filing date thereof and (ii)

14

--------------------------------------------------------------------------------

 

the Company and its Subsidiaries have paid all taxes required to be paid by any
of them and any other assessment, fine or penalty levied against any of them, to
the extent that any of the foregoing is due and payable, except in the case of
clause (i) and (ii), for any such assessment, fine or penalty that is currently
being contested in good faith or as would not have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business and
(iii) there are no tax audits ongoing of which the Company has received written
notice.

4.29 Transfer Taxes.  There are no transfer taxes or other similar fees or
charges under federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Shares.

4.30 Insurance.  The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonable and customary in the business in which it is engaged;
all policies of insurance and fidelity or surety bonds insuring the Company and
its Subsidiaries or their businesses, assets, employees, officers and directors
are in full force and effect; the Company and its Subsidiaries are in compliance
with the terms of such policies and instruments in all material respects; and
there are no claims by the Company or any of its Subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; neither the Company nor any of
its Subsidiaries has been refused any insurance coverage sought or applied for;
and the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business.

4.31 Related Party Transactions.  No director or Affiliate of the Company, nor
any family member of any officer, director or Affiliate of the Company has
entered into any transaction with the Company or any of its Subsidiaries that
would be required to be disclosed under Item 404 of Regulation S-K that has not
been disclosed in the Company SEC Documents as required by the rules and
regulations of the SEC.

4.32 Labor.  Neither the Company nor any of its Subsidiaries is bound by or
subject to any collective bargaining agreement or any similar agreement with any
organization representing its employees.  No labor problem or dispute with the
employees of the Company and its Subsidiaries exists or, to the knowledge of the
Company, is threatened, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its principal suppliers or
contractors, that could have a Material Adverse Effect, whether or not arising
from transactions in the ordinary course of business, except as contemplated in
the Company SEC Documents.

4.33 Environmental Laws.  The Company and each of its Subsidiaries (i) is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable

15

--------------------------------------------------------------------------------

 

Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

4.34 No Disqualification Events.  With respect to the Shares to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company or any of its predecessors, and to the knowledge of the Company, any
affiliated issuer, director, executive officer, other officer of the Company
participating in the offering hereunder, beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Investor a copy of any disclosures provided thereunder.

4.35 Other Covered Persons.  Except to attorneys for legal services, the Company
is not aware of any person that has been or will be paid (directly or
indirectly) remuneration in connection with the sale of any Regulation D Shares
pursuant to this Agreement.

4.36 Shell Company.  As of the date hereof and the Closing Date, the Company is
not a “shell company” nor a former “shell company” (as defined in Rule 405 of
the Securities Act) and has never been a “shell company.”

4.37 Application of Takeover Provisions.  The Company and the Company’s Board of
Directors have taken all necessary action in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Organizational Documents or the Laws of its state of
incorporation that is or could become applicable to the Investor as a result of
the Investor and the Company fulfilling their obligations or exercising their
rights under the Transaction Agreements, including without limitation as a
result of the Company’s issuance of the Shares and the Investors’s ownership of
the Shares.

4.38 Passive Foreign Investment Company; Controlled Foreign Company.  Neither
the Company nor its Subsidiaries will be deemed to constitute a “passive foreign
investment company” within the meaning of 26 USC §1297(a) or a “controlled
foreign company” within the meaning of 26 USC §957.

4.39 Full Disclosure.  The Company understands that the Investor will rely on
the foregoing representations in effecting the purchase of the Shares.  The
Transaction Agreements, the

16

--------------------------------------------------------------------------------

 

Collaboration Agreement and the SEC Documents, when taken together with the
Disclosure Schedule and the due diligence materials regarding the Company
furnished by or on behalf of the Company to the Investors, are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

5. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company that:  

5.1 Organization; Good Standing.  The Investor is a corporation duly organized,
validly existing and in good standing under the Laws of New Jersey.  The
Investor has or will have all requisite power and authority to enter into the
Transaction Agreements, to purchase the Shares and to perform its obligations
under and to carry out the other transactions contemplated by the Transaction
Agreements.  

5.2 Authorization.  All requisite action on the part of the Investor and its
directors and stockholders, required by applicable Law for the authorization,
execution and delivery by the Investor of the Transaction Agreements, and the
performance of all of its obligations thereunder, including the subscription for
and purchase of the Shares, has been taken.  This Agreement has been, and upon
the execution and delivery of the Registration Rights Agreement at the Closing
by the Investor, the Registration Rights Agreement will be, duly executed and
delivered by the Investor and upon the due execution and delivery thereof by the
Company, will constitute valid and legally binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms
(except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
relating to or affecting enforcement of creditors’ rights and (b) rules of Law
governing specific performance, injunctive relief or other equitable remedies
and limitations of public policy)  

5.3 No Conflicts.  The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions thereof by the Investor do not and
shall not:  (a) violate any provision of applicable Law or any ruling, writ,
injunction, order, permit, judgment or decree of any Governmental Authority,
(b) constitute a breach of, or default under (or an event which, with notice or
lapse of time or both, would become a default under) or conflict with, or give
rise to any right of termination, cancellation or acceleration of, any
agreement, arrangement or instrument, whether written or oral, by which the
Investor or any of its assets, are bound, or (c) violate or conflict with any of
the provisions of the Investor’s organizational documents (including any
articles or memoranda of organization or association, charter, bylaws or similar
documents), except as would not impair or adversely affect the ability of the
Investor to consummate the Transactions and perform its obligations under the
Transaction Agreements and except, in the case of subsections (a) and (b) as
would not have a material adverse effect on the Investor’s ability to perform
its obligations or consummate the Transaction in accordance with the terms of
this Agreement.  

5.4 No Governmental Authority or Third Party Consents.  No consent, approval,
authorization or other order of any Governmental Authority or other Third Party
is required to be obtained by the Investor in connection with the authorization,
execution and delivery of any of the Transaction

17

--------------------------------------------------------------------------------

 

Agreements or with the subscription for and purchase of the Shares, except as
required pursuant to the HSR Act.  

5.5 Purchase Entirely for Own Account.  The Shares shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the Investor
has no present intention of selling, granting any participation or otherwise
distributing the Shares.  The Investor does not have and will not have as of the
Closing any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participation to a Person any of the Shares.  

5.6 Disclosure of Information.  The Investor has received all the information
from the Company and its management that the Investor considers necessary or
appropriate for deciding whether to purchase the Shares hereunder.  The Investor
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company, its financial condition, results
of operations and prospects and the terms and conditions of the offering of the
Shares sufficient to enable it to evaluate its investment.  

5.7 Investment Experience and Accredited Investor Status.  The Investor is an
“accredited investor” (as defined in Regulation D under the Securities
Act).  The Investor has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares to be purchased hereunder.  

5.8 Acquiring Person.  As of the date of this Agreement and immediately prior to
the Closing, neither the Investor nor any of its Affiliates beneficially owns,
or will beneficially own (as determined pursuant to Rule 13d-3 under the
Exchange Act without regard for the number of days in which a Person has the
right to acquire such beneficial ownership, and without regard to Investor’s
rights under this Agreement) any securities of the Company, except for
securities that may be owned by employee benefit plans of the Investor or any of
its Affiliates.  

5.9 Restricted Securities.  The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances.  The Investor represents that it is familiar with Rule 144 of the
Securities Act (“Rule 144”), as presently in effect.  

5.10 Legends.  The Investor understands that any book-entry notations or
certificates representing the Shares shall bear the following legends:  

(a) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL

18

--------------------------------------------------------------------------------

 

OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY”; and

(b) any legend required by applicable state securities Laws.

5.11 Financial Assurances.  As of the date hereof and as of the Closing Date,
the Investor has and will have access to cash in an amount sufficient to pay to
the Company the Aggregate Purchase Price.  

6. Investor’s Conditions to Closing.  The Investor’s obligation to purchase the
Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Investor):  

6.1 Representations and Warranties. The representations and warranties made by
the Company in Section 4 hereof shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of such Closing
Date, except to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date; provided, however, that for purposes
of this Section 6.1, all such representations and warranties of the Company
(other than Sections 4.1(a), 4.2(a),  4.4, 4.5(a), 4.6(c) and 4.8, of this
Agreement) shall be deemed to be true and correct for purposes of this
Section 6.1 unless the failure or failures of such representations and
warranties to be so true and correct, without regard to any “material,”
“materiality” or “Material Adverse Effect” qualifiers set forth therein,
constitute a Material Adverse Effect.  

6.2 Representations and Warranties in the Collaboration Agreement.  The
representations and warranties made by the Company in Article XII (Sections 12.1
through 12.9) of the License Agreement shall be true and correct as of the
Closing Date as though made on and as of such Closing Date, except to the extent
such representations and warranties are specifically made as of a particular
date, in which case such representations and warranties shall be true and
correct as of such date; provided, however, that for purposes of this
Section 6.2, all such representations and warranties of the Company shall be
deemed to be true and correct for purposes of this Section 6.2 unless the
failure or failures of such representations and warranties to be so true and
correct, without regard to any “material” or “materiality” qualifiers set forth
therein, individually or in the aggregate, has had or would reasonably be
expected to have a Collaboration Material Adverse Effect.  

6.3 Covenants.  All covenants and agreements contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.  

6.4 Registration Rights Agreement.  The Company shall have duly executed and
delivered to the Investor, pursuant to Section 3.2(a) of this Agreement, the
Registration Rights Agreement, and (subject to execution by the Investor) such
agreement shall be in full force and effect.  

6.5 Collaboration Agreement.  The Company shall have duly executed and delivered
to the Investor the Collaboration Agreement, and there shall have been no
termination of the Collaboration Agreement that, as of the Closing, is
effective.  

19

--------------------------------------------------------------------------------

 

6.6 No Material Adverse Effect.  From and after the date of this Agreement until
the Closing Date, there shall have occurred no event that has caused a Material
Adverse Effect or a Collaboration Material Adverse Effect.  

6.7 Legal Opinion.  The Investor shall have received an opinion of Gibson, Dunn
& Crutcher LLP, counsel to the Company, dated as of the Closing Date, in a
customary form and substance reasonably acceptable to the Investor.

6.8 Listing.  The Company’s Common Stock shall be listed and trade on the Nasdaq
Global Select Market.

7. Company’s Conditions to Closing.  The Company’s obligation to issue and sell
the Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Company):  

7.1 Representations and Warranties.  The representations and warranties made by
the Investor in Section 5 hereof shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of such
Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date, in the case of
Sections 5.1-5.4, and 5.11, except where any failure to be true and correct
would not have a material adverse effect on the Investor’s ability to perform
its obligations, or consummate the Transaction in accordance with the terms of
this Agreement, in the case of Section 5.5, 5.6 and 5.7, except where any
inaccuracy would not result in the issuance of the Shares hereunder failing to
qualify as an offering of securities not involving any public offering under the
federal securities Laws, and in the case of Section 5.8, except where any
inaccuracy would not be material on the Investor’s ability to perform its
obligations, or consummate the Transaction in accordance with the terms of this
Agreement.  

7.2 Covenants.  All covenants and agreements contained in this Agreement to be
performed or complied with by the Investor on or prior to the Closing Date shall
have been performed or complied with in all material respects.  

7.3 Registration Rights Agreement.  The Investor shall have duly executed and
delivered to the Company, pursuant to Section 3.2(b) of this Agreement, the
Registration Rights Agreement, and (subject to execution by the Company) such
agreement shall be in full force and effect.  

7.4 Collaboration Agreement.  Janssen shall have duly executed and delivered to
the Company the Collaboration Agreement, and there shall have been no
termination of the Collaboration Agreement that, as of the Closing, is
effective.  

8. Mutual Conditions to Closing.  The obligations of the Investor and the
Company to consummate the Closing are subject to the fulfillment as of the
Closing Date of the following conditions:  

8.1 HSR Act Qualification.  The filings required under the HSR Act in connection
with this Agreement shall have been made and the required waiting period shall
have expired or been terminated as of the Closing Date.  

20

--------------------------------------------------------------------------------

 

8.2 Absence of Litigation.  There shall be no action, suit, proceeding or
investigation by a Governmental Authority pending or currently threatened in
writing against the Company or the Investor that questions the validity of any
of the Transaction Agreements, the right of the Company or the Investor to enter
into any Transaction Agreement or to consummate the transactions contemplated
hereby or thereby or which, if determined adversely, would impose substantial
monetary damages on the Company or the Investor as a result of the consummation
of the transactions contemplated by any Transaction Agreement.  

8.3 No Prohibition.  No provision of any applicable Law and no judgment,
injunction (preliminary or permanent), order or decree that prohibits, makes
illegal or enjoins the consummation of the Transaction shall be in effect.  

9. Termination.  

9.1 Ability to Terminate.  This Agreement may be terminated at any time prior to
the Closing by:  

(a) mutual written consent of the Company and the Investor;

(b) either the Company or the Investor, upon written notice to the other no
earlier than January 3, 2019 (the “Termination Date”), if the Transaction shall
not have been consummated by the Termination Date; (c) either the Company or the
Investor, upon written notice to the other, if any of the mutual conditions to
the Closing set forth in Section 8 shall have become incapable of fulfillment by
the Termination Date and shall not have been waived in writing by the other
party within ten (10) Business Days after receiving receipt of written notice of
an intention to terminate pursuant to this clause (c) provided, however, that
the right to terminate this Agreement under this Section 9.1(c) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure to consummate the
transactions contemplated hereby prior to the Termination Date;

(c) the Company, upon written notice to the Investor, so long as the Company is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 6.1,
6.2, 6.3 or 6.4, as applicable, could not be satisfied by the Termination Date,
(i) upon a material breach of any covenant or agreement on the part of the
Investor set forth in this Agreement, which breach is not cured within 10
Business Days after the Company provides the Investor with written notice
thereof, or (ii) if any representation or warranty of the Investor shall have
been or become untrue, in each case such that any of the conditions set forth in
Section 7.1, 7.2, 7.3 or 7.4, as applicable, could not be satisfied by the
Termination Date;

(d) the Investor, upon written notice to the Company, so long as the Investor is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 7.1,
7.2 or 7.3, as applicable, could not be satisfied by the Termination Date,
(i) upon a breach of any covenant or agreement on the part of the Company set
forth in this Agreement, which breach is not cured within 10 Business Days after
the Investor provides the Company with written notice thereof, or (ii) if any
representation or warranty of the Company shall have been or become untrue, in
each case such that any of the conditions set forth in Section 6.1, 6.2, 6.3 or
6.4, as applicable, could not be satisfied by the Termination Date.  

21

--------------------------------------------------------------------------------

 

9.2 Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 9.1 hereof, (a) this Agreement (except for this Section 9.2
and Section 11 hereof (other than Section 11.13), and any definitions set forth
in this Agreement and used in such sections) shall forthwith become void and
have no effect, without any liability on the part of any party hereto or its
Affiliates, and (b) all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other Person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated hereby; provided,
however, that nothing contained in this Section 9.2 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.  

10. Additional Covenants and Agreements.  

10.1 Market Listing.  From the date hereof through the Closing Date, Company
shall use all reasonable efforts to maintain the listing and trading of the
Common Stock on The Nasdaq Global Select Market.  

10.2 Notification under the HSR Act.  

(a) As a result of the aggregate consideration being paid by the Investor under
this Agreement and the Collaboration Agreement, which satisfies the size of
transaction jurisdictional threshold under the HSR Act, the parties shall, as
soon as practicable, and, in any event, no later than ten (10) Business Days
after the date of this Agreement, file or cause to be filed with the Federal
Trade Commission and the Department of Justice the notifications required to be
filed under the HSR Act and the rules and regulations promulgated thereunder
with respect to the transactions contemplated by this Agreement.  The parties
will use all reasonable efforts to respond on a timely basis to any requests for
additional information made by either of such agencies.  

(b) Each of Investor and Company shall:  (i) reasonably cooperate with each
other in connection with any investigation or other inquiry relating to the
transactions contemplated by the Transaction Agreements and the Collaboration
Agreement; (ii) reasonably keep the other party informed of any communication
received by such party from, or given by such party to, the FTC, the DOJ or any
other Merger Control Authority and of any communication received or given in
connection with any proceeding by a private party, in each case regarding the
transactions contemplated by the Transaction Agreements or the Collaboration
Agreement; (iii) promptly respond to and certify substantial compliance with any
inquiries or requests received from the FTC or the DOJ for additional
information or documentation; (iv) reasonably consult with each other in advance
of any meeting or conference with the FTC, the DOJ or any other Merger Control
Authority, and to the extent permitted by the FTC, the DOJ or such other Merger
Control Authority and reasonably determined by such party to be appropriate
under the circumstances, give the other party or their counsel the opportunity
to attend and participate in such meetings and conferences; and (v) permit the
other party or their counsel to the extent reasonably practicable to review in
advance, and in good faith consider the views of the other party or their
counsel concerning, any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
Merger Control Authority; provided, however, such party shall be under no
obligation to reschedule any meetings or conferences with the FTC, the DOJ or
any other Merger Control Authority to enable the other party to attend.  

22

--------------------------------------------------------------------------------

 

(c) Notwithstanding anything to the contrary in this Agreement, the terms
“commercially reasonable efforts” or “reasonable efforts” do not require that
either party (i) offer, negotiate, commit to or effect, by consent decree, hold
separate order, trust or otherwise, the sale, divestiture, license or other
disposition of any capital stock, assets, rights, products or businesses of
Investor, Company or their respective Affiliates, (ii) agree to any restrictions
on the activities of Investor, Company or their respective Affiliates, or
(iii) pay any material amount or take any other action to prevent, effect the
dissolution of, vacate, or lift any decree, order, judgment, injunction,
temporary restraining order, or other order in any suit or proceeding that would
otherwise have the effect of preventing or delaying any of the transactions
contemplated by the Transaction Agreements or the Collaboration Agreement.  

10.3 Assistance and Cooperation.  Prior to the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other party
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using all reasonable efforts to
accomplish the following:  (a) taking all reasonable acts necessary to cause the
conditions precedent set forth in Sections 6, 7 and 8 to be satisfied;
(b) taking all reasonable actions necessary to obtain all necessary actions or
non-actions, waivers, consents, approvals, orders and authorizations from
Governmental Authorities and the making of all necessary registrations,
declarations and filings (including registrations, declarations and filings with
Governmental Authorities, if any); (c) taking all reasonable actions necessary
to obtain all necessary consents, approvals or waivers from Third Parties; and
(d) except as otherwise provided for in Section 10.2, defending any suits,
claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Authority
vacated or reversed.  

10.4 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of the Investor. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Investor at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of the Investor.  

10.5 Legend Removal.  

(a) Book-entry notations or certificates evidencing the Shares shall not contain
the legend set forth in Section 5.10(a):  (i) following a sale of such Shares
pursuant to a registration statement covering the resale of such Shares, while
such registration statement is effective under the Securities Act,
(ii) following any sale or transfer of such Shares pursuant to Rule 144,
(iii) if such Shares are eligible for sale without any restrictions under Rule
144 or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC).  

23

--------------------------------------------------------------------------------

 

(b) The Company agrees that at such time as any legend set forth in Section 5.10
is no longer required under this Section 10.5, no later than five Business Days
following the delivery by the Investor to the Company or the Company’s transfer
agent (the “Transfer Agent”) of a certificate representing Shares issued with
such legend, along with any other required documentation (e.g., Rule 144
representation letters), the Company will instruct the Transfer Agent to deliver
or cause to be delivered to the Investor a certificate representing such Shares
that is free from such legend, or, in the event that such shares are
uncertificated, remove any such legend in the Company’s stock records.  The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in Section
5.10.  

10.6 Conduct of Business.  During the period from the date hereof until the
Closing, except as consented to in writing by the Investor, the Company shall
not (i) declare, set aside or pay any dividend or make any other distribution or
payment (whether in cash, stock or property or any combination thereof) in
respect of its capital stock, or establish a record date for any of the
foregoing, or (ii) make any other actual, constructive or deemed distribution in
respect of any shares of its capital stock or otherwise make any payments to
stockholders in their capacity as such, except pursuant to repurchases of equity
pursuant to the terms of its equity compensation plans.

10.7 Passive Foreign Investment Company; Controlled Foreign Corporation.  Not
later than forty-five (45) days after the end of Company’s fiscal year, the
Company will determine whether it and each of its Subsidiaries constitutes a
“passive foreign investment company” (a “PFIC”) or a “controlled foreign
corporation” (a “CFC”) as defined for U.S. tax purposes for such fiscal year and
if Company determines it is a PFIC or CFC, will so advise the Investor.  For
each fiscal year of the Company, commencing with the first fiscal year for which
it is determined to be a PFIC, the Company and each of its Subsidiaries shall no
later than ninety (90) days after the end of such fiscal year, furnish the
Investor with all information necessary for them to make a qualified electing
fund (“QEF”) election, including (i) a PFIC Annual Information Statement under
Section 1295(b) of the U.S. Internal Revenue Code, as amended (the “Code”) and
(ii) all information necessary for it to complete IRS Form 8621 (or a successor
form).  All information shall be provided in English.  The Company will obtain
the advice of one of the “big four” accounting firms to make the determinations
and provide the information and statements as described in this paragraph.

11. Miscellaneous.  

11.1 Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction.  Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware.  Each party hereby irrevocably submits to the
exclusive jurisdiction of said Court in respect of any claim relating to the
validity, interpretation and enforcement of this Agreement, and hereby waives,
and agrees not to assert, as a defense in any action, suit or proceeding in
which any such claim is made that it is not subject thereto or that such action,
suit or proceeding may not be brought or is not maintainable in such courts, or
that the venue thereof may not be appropriate or that this agreement may not be
enforced in or by

24

--------------------------------------------------------------------------------

 

such courts.  The parties hereby consent to and grant the Court of Chancery of
the State of Delaware jurisdiction over such parties and over the subject matter
of any such claim and agree that mailing of process or other papers in
connection with any such action, suit or proceeding in the manner provided in
Section 11.3 or in such other manner as may be permitted by law, shall be valid
and sufficient thereof.  

11.2 Waiver.  Waiver by a party of a breach hereunder by the other party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision.  No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.  

11.3 Notices.  All notices, instructions and other communications hereunder or
in connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit B attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by electronic mail, with a confirmation copy to be sent by
registered or certified mail, return receipt requested, postage prepaid.  Any
such notice, instruction or communication shall be deemed to have been delivered
upon receipt if delivered by hand, three (3) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one
(1) Business Day after it is sent via a reputable nationwide overnight courier
service or when transmitted with electronic confirmation of receipt, if
transmitted by electronic mail (if such transmission is made during regular
business hours of the recipient on a Business Day; or otherwise, on the next
Business Day following such transmission).  Either party may change its address
by giving notice to the other party in the manner provided above.  

11.4 Entire Agreement.  This Agreement, the Registration Rights Agreement (once
executed) and the Collaboration Agreement, contain the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all prior and contemporaneous arrangements or understandings, whether written or
oral, with respect hereto and thereto.  

11.5 Amendments.  No provision in this Agreement shall be supplemented, deleted
or amended except in a writing executed by an authorized representative of each
of the Investor and the Company.  

11.6 Headings; Nouns and Pronouns; Section References.  Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and
vice-versa.  References in this Agreement to a section or subsection shall be
deemed to refer to a section or subsection of this Agreement unless otherwise
expressly stated.  

11.7 Severability.  If, under applicable Laws, any provision hereof is invalid
or unenforceable, or otherwise directly or indirectly affects the validity of
any other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the

25

--------------------------------------------------------------------------------

 

maximum extent permitted under applicable Laws in such jurisdiction; provided
that the parties shall consult and use all reasonable efforts to agree upon, and
hereby consent to, any valid and enforceable modification of this Agreement as
may be necessary to avoid any unjust enrichment of either party and to match the
intent of this Agreement as closely as possible, including the economic benefits
and rights contemplated herein.  

11.8 Assignment.  Except for an assignment of this Agreement or any rights
hereunder by the Investor to an Affiliate, neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either the Investor or the
Company without (a) the prior written consent of Company in the case of any
assignment by the Investor or (b) the prior written consent of the Investor in
the case of an assignment by the Company.  

11.9 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  

11.10 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.  

11.11 Third Party Beneficiaries.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of any party hereto.  No Third Party shall obtain any right under any provision
of this Agreement or shall by reason of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against any party
hereto.  

11.12 No Strict Construction.  This Agreement has been prepared jointly and will
not be construed against either party.  

11.13 Survival of Warranties.  The representations and warranties of the Company
and the Investor contained in this Agreement shall survive the Closing and the
delivery of the Shares.  

11.14 Remedies.  The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law.  No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.  

11.15 Expenses.  At the Closing, the Company has agreed to reimburse Investor up
to $50,000 for its legal fees and expenses.  Except as set forth above, each
party shall pay its own fees and expenses in connection with the preparation,
negotiation, execution and delivery of the Transaction Agreements.  

11.16 Securities Laws Disclosure; Publicity.  Any press release the Company or
the Investor, or any of their respective Affiliates, issues with respect to the
Transaction must be agreed to by both parties or one of their respective
Affiliates, except that the Company may issue a press release to the extent it
reasonably believes necessary to comply with applicable Law, in which case the
Company shall allow the Investor or an Affiliate of the Investor, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.  The Company shall not
publicly disclose the name of the Investor or an Affiliate of the Investor, or
include the name of the Investor or an Affiliate of the Investor

26

--------------------------------------------------------------------------------

 

in any press release or filing with the SEC or any regulatory agency or Trading
Market, without the prior written consent of the Investor or an Affiliate of
Investor, except (a) as required by federal securities law in connection with
(i) any registration statement contemplated by the Registration Rights Agreement
and (ii) the filing of final Transaction Agreements (including signature pages
thereto) with the SEC, (b) to the extent such disclosure is required by law,
request of the staff of the SEC or Trading Market regulations, in which case the
Company shall provide the Investor or an Affiliate of Investor with prior
written notice of such disclosure permitted under this subclause (b) or (c) the
information is already in the public domain through no breach of this Section
11.16.

11.17 Limitation of Liability.  IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY (OR THE OTHER PARTY’S AFFILIATES OR SUBLICENSEES) IN CONNECTION WITH
THIS AGREEMENT FOR LOST REVENUE, LOST PROFITS, LOST SAVINGS, LOSS OF USE, DAMAGE
TO GOODWILL, OR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
INDIRECT DAMAGES UNDER ANY THEORY, INCLUDING CONTRACT, NEGLIGENCE, OR STRICT
LIABILITY, EVEN IF THAT PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES.  

 

(Signature Page Follows)




27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.  

JOHNSON & JOHNSON INNOVATION-JJDC, INC.

By:/s/ Asish K. Xavier

Name: Asish K. Xavier  

Title:    VP, Venture Investments

ARROWHEAD PHARMACEUTICALS, INC.

By:/s/ Christopher Anzalone

Name:  Christopher Anzalone, Ph.D.

Title:    President and CEO

(Signature Page to Stock Purchase Agreement)

 

28

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

NOTICES

If to the Company, to:

Arrowhead Pharmaceuticals, Inc.
225 S. Lake Avenue, Suite 1050
Pasadena, California 91101
Attention:  General Counsel
E-Mail:  General.Counsel@arrowheadpharma.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105
Attention:  Ryan Murr
E-Mail:  RMurr@gibsondunn.com

if to the Investor, to:

Johnson & Johnson Innovation – JJDC, Inc.

410 George Street

New Brunswick, NJ 08901

Attention:  Vijay Murthy & Linda Vogel

Facsimile: (732) 247-5309

E-Mail: vmurthy2@its.jnj.com

 

with a copy (which shall not constitute notice) to:

Johnson & Johnson Innovation-JJDC, Inc.
One Johnson & Johnson Plaza
New Brunswick, New Jersey 08933
Attention:  Kevin Norman, Senior Counsel, Equity Transactions
E-Mail:  knorman6@its.jnj.com

with a further copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention: Jeff Schultz, Esq.
Facsimile: (212) 983-3115
E-Mail:  JSchultz@mintz.com

B-1

--------------------------------------------------------------------------------

 

if to any other Person who is then the registered Holder, to the address of such
Holder as it appears in the stock transfer books of the Company,

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

 

 



80616114v.9

 

 



B-2